





 
Form of
DILLARD’S, INC.
restricted stock award agreement
(2005 Non-Employee Director Restricted Stock Plan)
 


 
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), made as of the
      day of                ,       (the “Grant Date”), between DILLARD’S INC.,
a Delaware corporation (“Dillard’s”), and                              (the
“Grantee”);
 
W I T N E S S E T H :
 
WHEREAS, Dillard’s has adopted the 2005 Non-Employee Director Restricted Stock
Plan (the “Plan”) (except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions set
forth in the Plan); and
 
WHEREAS, pursuant to the Plan, the Committee has determined to grant an Award to
the Grantee in the form of shares of Class A Common Stock subject to the terms,
conditions and limitations provided herein and in the Plan (“Restricted
Shares”);
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I  

 
GRANT OF RESTRICTED SHARES
 
Section 1.01.   Dillard’s hereby grants to Grantee, on the terms and conditions
set forth in this Agreement, the number of shares of Restricted Shares set forth
under the Grantee’s name on the signature page hereto. The Restricted Shares are
granted without requirement of payment. However, if the Restricted Shares have
not been previously issued, the Grantee agrees to pay the par value ($0.01) per
Restricted Share no later than 10 business days after the Grant Date. Grantee
will be advised if this is the case and be given payment instructions at that
time.
 
Section 1.02.   The Grantee’s rights with respect to all the Restricted Shares
shall remain forfeitable at all times prior to the Lapse Date (as defined
below).
 
Section 1.03.   This Agreement shall be construed in accordance with, and
subject to, the terms of the Plan (the provisions of which are incorporated
herein by reference). By signing this Agreement, the Grantee accepts this Award,
acknowledges receipt of a copy of the Plan and the prospectus for the Plan and
acknowledges that the award is subject to all the terms and provisions of the
Plan and this Agreement. Grantee further agrees to accept as binding, conclusive
and final all decisions and interpretations by the Committee of the Plan upon
any questions arising under the Plan.
 
1

--------------------------------------------------------------------------------


ARTICLE II  

 
RIGHTS OF GRANTEE
 
Except as otherwise provided in this Agreement and other than with respect to
those Restricted Shares which have been forfeited pursuant to Section 3.02
hereof, the Grantee shall be entitled, at all times on and after the Grant Date,
to exercise all rights of a shareholder with respect to the Restricted Shares
(whether or not the restrictions thereon shall have lapsed), including the right
to vote the Restricted Shares and the right to receive dividends thereon.
Notwithstanding the foregoing, prior to the Lapse Date, the Grantee shall not be
entitled to transfer, sell, pledge, hypothecate or assign any Restricted Shares
(collectively, the “Transfer Restrictions”).
 
ARTICLE III  

 
VESTING; FORFEITURES; LAPSE OF RESTRICTIONS
 
Section 3.01.   The Transfer Restrictions with respect to all the Restricted
Shares granted under this Agreement shall lapse on the _____________ anniversary
of the Grant Date (the “Lapse Date”), provided the Grantee continues to serve as
a member of the board of directors of Dillard’s until such Lapse Date; provided,
however, that the Transfer Restrictions with respect to all the Restricted
Shares shall lapse, if sooner, on the date of the Grantee’s termination as a
member of the board of directors as a result of the Grantee’s Retirement, death
or Disability (also, a “Lapse Date”). Notwithstanding anything in the vesting
acceleration provision contained in the provision of the preceding sentence to
the contrary, in no event shall the Grantee be vested or otherwise entitled to
more than 100% of the Restricted Shares granted pursuant to Section 1.01 above.
 
Section 3.02.   Notwithstanding anything in this Agreement to the contrary, upon
the termination of the Grantee’s service as a member of the board of directors
of Dillard’s for any reason other than as a result of the Grantee’s Retirement,
death or Disability, all of the Restricted Shares in which the Transfer
Restrictions have not previously lapsed in accordance with Section 3.01 hereof
shall be forfeited and automatically transferred to and reacquired by Dillard’s
at no cost to Dillard’s, and neither the Grantee nor any beneficiaries, heirs,
executors, administrators or successors of such Grantee shall thereafter have
any right or interest in the Restricted Shares.
 
2

--------------------------------------------------------------------------------


ARTICLE IV  

 
ESCROW AND DELIVERY OF SHARES
 
Section 4.01.   Certificates (or an electronic “book entry” on the books of
Dillard’s or its designee) representing the Restricted Shares shall be issued
and held by Dillard’s (or its designee) in escrow (together with any stock
transfer powers which Dillard’s may request of Grantee) and shall remain in the
custody of Dillard’s (or its designee) until (a) their delivery to the Grantee
or his/her estate as set forth in Section 4.02 hereof, or (b) their forfeiture
and transfer to Dillard’s as set forth in Section 3.02 hereof.
 
Section 4.02.   (a) Subject to paragraph (b) of this Section 4.02, certificates
(or an electronic “book entry”) representing those Restricted Shares in respect
of which the Transfer Restrictions have lapsed pursuant to Section 3.01 hereof
shall be delivered to the Grantee or a broker designated by Dillard’s for the
purpose of receiving such Restricted Shares as soon as practicable following the
Lapse Date, subject to the application of Article VIII below.
 
(b) Certificates (or an electronic “book entry”) representing those Restricted
Shares in respect of which the Transfer Restrictions have lapsed pursuant to
Section 3.01 upon the Grantee’s death shall be delivered to a broker designated
by Dillard’s for the purpose of receiving such Restricted Shares or to the
Grantee’s beneficiary if one is designated, or the executors or administrators
of the Grantee’s estate as soon as practicable following the Lapse Date and
Dillard’s receipt of notification of the Grantee’s death, accompanied by an
official death certificate.
 
(c) The Grantee, beneficiary, the executors or administrators of the Grantee’s
estate, as the case may be, may receive, hold, sell or otherwise dispose of
those Restricted Shares delivered to him or her pursuant to paragraph (a) or (b)
of this Section 4.02 free and clear of the Transfer Restrictions, but subject to
compliance with all federal and state securities laws.
 
Section 4.03.   (a) Any stock certificate issued pursuant to Section 4.01 shall
bear a legend in substantially the following form:
 
This certificate and the shares of stock represented hereby are subject to the
terms and conditions applicable to the Restricted Shares contained in the 2005
Non-Employee Director Restricted Stock Plan (the “Plan”) and a Restricted Stock
Award Agreement (the “Agreement”) between Dillard’s and the registered owner of
the shares represented hereby. Release from such terms and conditions shall be
made only in accordance with the provisions of the Plan and the Agreement,
copies of which are on file in the office of the Secretary of Dillard’s.
 
(b) As soon as practicable following a Lapse Date, Dillard’s shall issue a new
certificate (or electronic “book entry”) for the Restricted Shares which have
become nonforfeitable in relation to such Lapse Date, which new certificate (or
electronic “book entry”) shall not bear the legend set forth in paragraph (a) of
this Section 4.03 and shall be delivered in accordance with Section 4.02 hereof.
 
3

--------------------------------------------------------------------------------


ARTICLE V  

 
NO RIGHT TO CONTINUED SERVICE AS A DIRECTOR
 
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continued service or election
to the board of directors of Dillard’s, nor shall this Agreement or the Plan
interfere in any way with any right of stockholders or the board of directors of
Dillard’s to nominate, elect or remove a director on the board of directors.
 
ARTICLE VI  

 
ADJUSTMENTS UPON CHANGE IN CAPITALIZATION
 
If, by operation of Section 4.03 of the Plan, the Grantee shall be entitled to
new, additional or different shares of stock or securities of Dillard’s or any
successor corporation or entity or other property, such new, additional or
different shares or other property shall thereupon be subject to all of the
conditions and restrictions which were applicable to the Restricted Shares
immediately prior to the event and/or transaction that gave rise to the
operation of Section 4.03 of the Plan.
 
ARTICLE VII  

 
TAX WITHHOLDING/SECTION 83 ELECTION
 
Section 7.01.   Tax Consequences and Section 83(b) Election. The Grantee has
reviewed with the Grantee’s own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. The Grantee is relying solely on such advisors and not on any
statements or representations of Dillard’s or any of its agents. The Grantee
understands that the Grantee (and not Dillard’s) shall be responsible for the
Grantee’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.
 
In connection with this Agreement, the Grantee may make an election under
Section 83(b) of the Code to include in the Grantee’s gross income in the year
of this Award the amount specified in Section 83(b) of the Code. If the Grantee
makes such an election, the Grantee shall notify Dillard’s in writing of such
election within 10 days after filing the notice of the election with the
Internal Revenue Service, in addition to any filing and notification required
pursuant to regulations issued under Section 83(b) of the Code.
 
THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY AND NOT
DILLARD’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF
THE GRANTEE REQUESTS DILLARD’S OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
GRANTEE’S BEHALF.
 
Section 7.02.   Tax Withholding. Subject to certain exceptions in the event the
Grantee has previously made a valid Section 83(b) election, upon the vesting of
the Restricted Shares the Grantee will have income in the amount of the value of
the Restricted Shares that become vested 
 
 
4

--------------------------------------------------------------------------------


 
 
on the Lapse Date, and the Grantee acknowledges that he or she must pay income
tax on that income. Whenever any Restricted Shares becomes vested under the
terms of this Agreement, the Grantee must remit, on or prior to the due date
thereof, the minimum amount necessary to satisfy all of the federal, state and
local withholding (including FICA) tax requirements imposed on Dillard's
relating to the Restricted Shares. The Committee may require the Grantee to
satisfy these minimum withholding tax obligations by any (or a combination) of
the following means: (i) a cash, check, or wire transfer; (ii) authorizing
Dillard's to withhold from the Restricted Shares otherwise deliverable to the
Grantee as a result of the vesting of the Restricted Shares, a number of
Restricted Shares having a Fair Market Value, as of the date the withholding tax
obligation arises, less than or equal to the amount of the withholding
obligation; or (iii) in unencumbered shares of Dillard's Class A Common Stock,
which have been held for at least six months.
 
ARTICLE VIII  

 
MODIFICATION OF AGREEMENT
 
Except as set forth in the Plan and herein, this Agreement may be modified,
amended, suspended or terminated, and any terms or conditions may be waived, but
only by a written instrument executed by the parties hereto.
 
ARTICLE IX  

 
SEVERABILITY
 
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force and effect in accordance with their terms.
 
ARTICLE X  

 
GOVERNING LAW
 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.
 
ARTICLE XI  

 
SUCCESSORS IN INTEREST
 
This Agreement shall inure to the benefit of and be binding upon any successor
to Dillard’s. This Agreement shall inure to the benefit of the Grantee’s
beneficiaries, heirs, executors, administrators and successors. All obligations
imposed upon the Grantee and all rights granted to Dillard’s under this
Agreement shall be binding upon the Grantee’s beneficiaries, heirs, executors,
administrators and successors.
 


5

--------------------------------------------------------------------------------


 
DILLARD’S INC.
 
By
Name
Title
 
[GRANTEE]
 
By
Name
Title
 
Number of Restricted Shares Awarded: ___________________________
 


6

--------------------------------------------------------------------------------


